Title: From James Madison to Andrew Ellicott, 22 November 1810
From: Madison, James
To: Ellicott, Andrew


Dear Sir
Washington, Novr. 22. 1810
I have read your letter of the 14th., and shall consider any aid, in facilitating your intercourse with the National Institute at Paris, as too much due to the object of it, not to be readily afforded. Your letters forwarded either to me or to the Dept. of State will be always attended to, in making up the communications to our Minister at this place. With my friendly wishes accept assurances of my respect, & esteem.
James Madison
